Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 1 of 10                      PageID 57



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


KENAN PARKER,

       Petitioner,

v.                                                                     No. 1:18-cv-01113-JDB-jay
                                                                       Re: 1:16-cr-10070-JDB-1
UNITED STATES OF AMERICA,

Respondent.



                           ORDER DENYING § 2255 PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS
       Petitioner, Kenan Parker,1 has filed a pro se motion to vacate, set aside, or correct his

sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.” 1.)2 For the

following reasons, the Petition is DENIED.


                                         BACKGROUND

       On September 21, 2015, a federal grand jury for the Western District of Tennessee charged

Parker with two counts of being a felon in possession of a firearm and ammunition on June 14,

2015, in violation of 18 U.S.C. § 922(g) and 924(a)(e) (“Parker I”). (United States v. Parker, No.

1:15-cr-010071-JDB-1, D.E. 2.) A separate indictment was returned on March 21, 2016, charging

him with being a felon in possession of a firearm on June 25, 2015 (“Parker II”). (United States

v. Parker, No. 1:16-cr-10041-JDB-1, D.E. 2.) On July 12, 2016, the Government filed an



       1
          The Court will refer to Parker as “the Defendant” in its discussion of the underlying
criminal case.
       2
           Record citations are to documents filed in the present case, unless otherwise indicated.
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 2 of 10                      PageID 58




information charging Parker with being a felon in possession of a firearm on June 25, 2013

(“Parker III”). (United States v. Parker, No. 1:16-cr-10070-1-JDB-1, D.E. 1.) The Defendant

waived the indictment in that case. (Id., D.E. 4.)

       On the same day the information was filed, the Defendant pleaded guilty to the sole charge

in Parker III pursuant to a plea agreement with the Government. (Id., D.E. 5 and 6.) The plea

agreement included a recommendation for dismissal of the indictments in Parker I and Parker II,

the Government’s concession that it would not seek a federal indictment for other criminal

behavior charged in a Dyer County, Tennessee, Circuit Court case, a recommendation for the

Defendant to receive full credit for acceptance of responsibility, and an appeal waiver. (Id., D.E.

6.)

       The United States Probation Office subsequently prepared the presentence report (the

“PSR”). The PSR calculated a base offense level of 24, pursuant to § 2K2.1 of the United States

Sentencing Commission Guidelines Manual (the “Guidelines” or “U.S.S.G.”), because the offense

to which Parker pleaded guilty was committed subsequent to his sustaining two felony convictions

for controlled substance offenses. (PSR at ¶ 17 (citing U.S.S.G. § 2K2.1(a)(2)).) The offense level

was increased by four points under U.S.S.G. § 2K2.1(b)(6) for possession of a firearm in

connection with another felony offense. (Id. at ¶ 18 (citing U.S.S.G. § 2K2.1(b)(1)(B).) The PSR

advised an additional two-level increase for obstruction of justice related to the Defendant’s

communication to his girlfriend asking her to tell the investigating officers that everything in his

house belonged to him, except the gun. (Id. at ¶ 21.) The PSR did not include a three-level

reduction for acceptance of responsibility. (Id. at ¶ 24.) “Based upon a total offense level of 30

and a criminal history category of VI, the guideline imprisonment range [was calculated to be] 168




                                                 2
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 3 of 10                      PageID 59




to 210 months.” (Id. at ¶ 86 (bolding and italics omitted).) The Guideline range was restricted to

the statutory maximum of 120 months’ imprisonment. (Id.)

          On October 20, 2016, defense counsel filed a position paper regarding sentencing. Counsel

challenged the obstruction enhancement and the offense-level increase for possession of a firearm

in connection with a drug offense, and she argued that the Defendant “should be granted full

acceptance of responsibility.” (No. 1:16-cr-10070-JDB-1, D.E. 12 at PageID 81.)

          The Court conducted a sentencing hearing on January 9, 2017. Over counsel’s objection,

the undersigned found that the circumstances warranted application of the obstruction

enhancement, but agreed with counsel that the enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for

possession of a firearm in connection with another felony offense was not applicable on the facts

adduced. Counsel’s request for an offense-level decrease for acceptance of responsibility was

granted. The undersigned determined that the recalculated sentencing range was 92-115 months,

weighed the sentencing factors under 18 U.S.C. § 3553, and imposed a sentence of 104 months’

imprisonment and three years of supervised release. The Defendant took an unsuccessful direct

appeal.

                                               DISCUSSION

          Parker filed the Petition on July 2, 2018. He asserts in Claim 1 that counsel rendered

ineffective assistance “by failing to seek mitigation of [his] sentence through a motion for a

downward departure pursuant to U.S.S.G. 4A1.3(b). . . . or sentence at the lower end of his

guidelines range on the ground that reliable information indicated that his criminal history category

substantially over-represented the seriousness of his criminal history or the likelihood that he will

commit other crimes.” (D.E. 1 at PageID 8.) He alleges that counsel “failed to point out critical

features of his criminal history that had great potential to soften the district court[’]s view and



                                                  3
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 4 of 10                       PageID 60




result in a lesser sentence.” (Id. at PageID 10.) He also insists that he “was prejudiced by trial

counsel[’]s constitutionally deficient performance,” as “[t]here is at least a reasonable probability

that but for trial counsel[’]s unprofessional errors, the district court would have shortened [his]

sentence at least to some degree.” (Id.) Parker asserts in Claim 2 that his conviction and sentence

are unconstitutional based on the holding in Sessions v. Dimaya, 138 S. Ct. 1204 (2018).3 (Id. at

PageID 17.)

        The Government filed a response (the “Response”) to the Petition, arguing that Claim 1 is

without merit because Petitioner had not identified what, exactly, in his criminal history warranted

a downward departure or a sentence at the low end of the Guidelines range.4               (D.E. 10.)

Respondent did not address Claim 2.

   I.       Legal Standards

        “A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted). “In reviewing

a § 2255 motion in which a factual dispute arises, the habeas court must hold an evidentiary hearing


        3
          Unlike Claim 1, which is cogently presented, the Petition’s presentation of Claim 2 is
confusing and somewhat rambling. The Court’s liberal construction of the pro se pleading is based
on the Petition’s least-opaque articulation of the claim found at PageID 17.
        4
          Respondent also asserts that the Petition was not filed within the one-year limitations
period provided for in 28 U.S.C. § 2255(f). The argument appears to be based on an inadvertent
miscalculation. The Government is correct that Petitioner’s conviction became final on April 3,
2018, which was ninety days after the Sixth Circuit issued its mandate in Parker’s direct appeal.
See Clay v. United States, 537 U.S. 522, 532 (2003). The inmate therefore had one year, until
April 3, 2019, to file the Petition. See 28 U.S.C. § 2255(f)(1). The Petition was submitted to
prison officials for mailing on June 26, 2018. Therefore, it was filed less than three months after
the conviction became final and not, as Respondent argues, “three months after the expiration of
the limitations period.” (D.E. 10 at PageID 47.) The timeliness argument is therefore rejected.

                                                  4
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 5 of 10                      PageID 61




to determine the truth of the petitioner’s claims.” Valentine v. United States, 488 F.3d 325, 333

(6th Cir. 2007) (quoting Turner v. United States, 183 F.3d 474, 477 (6th Cir.1999)) (internal

quotation marks omitted). “[N]o hearing is required,” however, “if the petitioner’s allegations

cannot be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. at 333 (quoting Arredondo v. United States, 178

F.3d 778, 782 (6th Cir. 1999)).

        A claim that an attorney's ineffective assistance has deprived a criminal defendant of his

Sixth Amendment right to counsel alleges an error of constitutional magnitude redressable under

§ 2255. See Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Such a claim is controlled

by the standards stated in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a

petitioner must demonstrate two elements: (1) “that counsel’s performance was deficient”; and (2)

“that the deficient performance prejudiced the defense.” Id. at 687. “The benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having produced a just

result.” Id. at 686.

        To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

ineffective assistance must apply “a strong presumption” that the attorney’s representation was

“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (internal quotation marks and citation omitted).

        To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at



                                                  5
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 6 of 10                          PageID 62




694.     “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

466 U.S. at 693) (citations omitted). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive

the defendant of a fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at

687).

   II.       Claim 1

         As indicated above, the inmate insists that counsel was ineffective by failing to argue for a

downward departure under U.S.S.G. § 4A1.3(b)(1), or a sentence at the bottom of the Guidelines

range, presumably pursuant to 18 U.S.C. § 3553. Section 4A1.3(b)(1) provides that, “[i]f reliable

information indicates that the defendant’s criminal history category substantially over-represents

the seriousness of the defendant’s criminal history or the likelihood that the defendant will commit

other crimes, a downward departure may be warranted.” U.S.S.G. § 4A1.3(b)(1). Under § 3553,

a sentencing court must consider, among other things, whether the sentence will “protect the public

from further crimes of the defendant[.]” 18 U.S.C. § 3553(a)(2)(C).

         Petitioner has not demonstrated that he is entitled to relief on Claim 1.5 As an initial matter,

and as Respondent points out, Parker has not identified the so-called “critical features” of his

criminal history that would likely have resulted in a more favorable sentence. That deficiency is

sufficient to warrant denial of the claim. See Wogenstahl v. Mitchell, 668 F.3d 307, 343 (6th Cir.

2012) (“Merely conclusory allegations of ineffective assistance of counsel . . . are insufficient to

state a constitutional claim”); Short v. United States, 504 F.2d 63, 65 (6th Cir. 1974) (per curiam)




         5
         There is no factual dispute regarding either claim. An evidentiary hearing is therefore
not required.
                                                    6
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 7 of 10                        PageID 63




(a § 2255 petition is “legally insufficient to sustain a review” where the “claims are stated in the

form of conclusions without any allegations of fact in support thereof”).

          But even if Petitioner means to suggest that counsel should have pointed out that a number

of his convictions were for lower-level offenses, she did just that. At the sentencing hearing,

counsel argued for a reduction to a range of 77-96 months and a sentence at the bottom of that

range on the basis that the Defendant’s state handgun offense was a misdemeanor and his drug

convictions were for marijuana. (No. 1:16-cr-10070-JDB-1, D.E. 25 at PageID 178-79, 182.)

Petitioner’s assertion that counsel performed deficiently is therefore belied by the record.

          In addition, Parker cannot demonstrate that he was prejudiced.            The undersigned

considered counsel’s argument and imposed a sentence of 104 months, in part because of the

Defendant’s extensive criminal history:

                 As I mentioned, Mr. Parker has a fairly significant criminal history.
          Although, some of these may have been misdemeanors, I count 10 drug related
          offenses, domestic assault, possession of a handgun, which I think [defense
          counsel] indicated was a misdemeanor, fail[ure] to appear and assault. But a fairly
          lengthy history.

                 As has been pointed out by [the prosecutor], Mr. Parker has had a number
          of opportunities, being given at least at the outset with a fairly low amount of time
          in terms of serving any time. And regretfully, he has continued to commit offenses
          which resulted in a parole violation.

                                                  ***
                  The Court is also to consider a sentence that does protect the public from
          further crimes of the defendant. Which I think based upon his previous record
          would meet that criteria.

(Id., D.E. 25 at PageID 191-92.) Therefore, there is no reasonable probability that the undersigned

would have imposed a lesser sentence had counsel done more. Claim 1 is without merit and is

DENIED.



   III.      Claim 2

                                                   7
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 8 of 10                      PageID 64




       The inmate maintains that “he is actually innocent of the possession of a firearm in [the]

18 U.S.C. § 922(g), 924(a) charges against him, because it [was] ruled unconstitutional after

Sessions v. Dimaya.” (D.E. 1 at PageID 17.) As indicated supra, Respondent did not address this

claim. For the following reasons, the Court also determines that the claim is without merit.

       In Dimaya, the United States Supreme Court addressed the constitutionality of the “residual

clause” of 18 U.S.C. § 16(b), as that provision is “incorporated into the Immigration and

Nationality Act’s definition of ‘aggravated felon.’” United States v. Jackson, 918 F.3d 467, 484

(2019) (citing Dimaya, 138 S. Ct. at 1215). As the Court explained, the immigration statute

“renders deportable any alien convicted of an ‘aggravated felony’ after entering the United States.”

Dimaya, 138 S. Ct. at 1210 (citing 8 U.S.C. § 1227(a)(2)(A)(iii)). The statute “defines ‘aggravated

felony’ by listing numerous offenses and types of offenses,” including through a cross-reference

to the definition provided in 18 U.S.C. § 16(b). Id. at 1211. Under Section 16(b), an “aggravated

felony includes ‘a crime of violence,’” which, in turn, may include a felony “that, by its nature,

involves a substantial risk that physical force against the person or property of another may be

used in the course of committing the offense.” Id. (quoting 18 U.S.C. § 16(b)). The Supreme

Court in Dimaya held that this “residual clause” was unconstitutionally vague. Id. at 1215.

Subsequent to Dimaya, the Supreme Court announced in United States v. Davis, 139 S. Ct. 2319

(2018), that the “almost identical” wording in the residual clause of 18 U.S.C. § 924(c)(3) is

likewise unconstitutionally vague.6 Davis, 139 S. Ct. at 2329.




       6
         Section 924(c) provides enhanced penalties for “[a]ny person who, during and in relation
to any crime of violence ... uses or carries a firearm, or who, in furtherance of any such crime,
possesses a firearm.” 18 U.S.C. § 924(c)(1)(A


                                                 8
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 9 of 10                         PageID 65




       The Supreme Court’s ruling in Dimaya, as extended in Davis to § 924(c)’s residual clause,

is inapposite to Parker’s circumstances. More to the point, Petitioner was not subject to the

enhanced penalty under § 924(c). That provision’s definition of a “crime of violence” is therefore

irrelevant to his conviction and sentence. Claim 2 is without merit and is DENIED.7

       For the foregoing reasons, the Petition is DENIED. Judgment shall be entered for

Respondent.

                                          APPEAL ISSUES

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it




       7
           It is possible that Petitioner means to object to the enhancement of his base offense level
under U.S.S.G. § 2K2.1(a)(2). As discussed above, that provision calls for a base offense level of
24 for a violation of § 922(g) “if the defendant committed any part of the . . . offense subsequent
to sustaining at least two felony convictions of either a crime of violence or a controlled substance
offense[.]” U.S.S.G. § 2K2.1(a)(2) (emphasis added). Even if such a claim were cognizable on
collateral review, see Snider v.United States, 908 F.3d 183, 191 (6th Cir. 2018), it would be without
merit because Petitioner’s offense level was not enhanced for prior crimes of violence, but rather
for two previous controlled substance offenses. (See PSR at ¶ 17.)
                                                   9
Case 1:18-cv-01113-JDB-jay Document 14 Filed 06/02/21 Page 10 of 10                         PageID 66




debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 253 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court DENIES

a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED.8

        IT IS SO ORDERED this 2nd day of June 2021.

                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




        8
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of
Appeals within thirty days.
                                                  10
